GAINES, Associate Justice.
The appellant having constructed and operated a railroad across the land of appellee, he brought suit to recover not only compensation for the land taken, but also damages resulting to-the remainder of his lands from the construction and operation of the-road. The case was tried by a jury and resulted in a verdict for appellee.
The appellant complains only of the amount of the verdict, which it insists should be set aside; first, on account of the language of counsel for appellee used in the argument of the cause; and second, for errors in giving and refusing instructions.
We find by an inspection of the record that the term of the court at-which the case was tried was adjourned on the 22d day of December, 1888, and that the statement of facts was not filed until the 29th day of' that month. The transcript discloses no order allowing ten days after the adjournment for the filing of the statement of facts. What purports to be a statement of facts found in the record can not be considered as such. Without knowing what the evidence in the case was, it is impossible for this court to say whether or not the appellant was prejudiced by the rulings of the court in giving or refusing instructions. Whether or not a verdict should be set aside on account of improper remarks of counsel must also depend largely upon the evidence in the case.
All the assignments are such as can not be considered in the absence of a statement of facts, and the judgment is therefore affirmed.

Affirmed.

Delivered January 24, 1890.